DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 3, 4, 6-8, 14, 15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the second risk profile" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the second set of probabilities" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the first risk profile and the second risk profile" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the first risk profile" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the first set of data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first risk profile" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first set of data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second risk profile" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second set of probabilities" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the first risk profile and the second risk profile" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the first set of data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the first set of data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 15 are rejected for the same reasons because of the dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ayvaci (US 2021/0150752).
Regarding claim 1, Ayvaci discloses a method for predicting a risk associated with a vulnerable road user (VRU) operating a micro-mobility vehicle, the method comprising: 
receiving, in a video stream, an image 155 depicting the VRU (the woman) operating the micro- mobility vehicle (the stroller) (figures 1-2, paragraphs 31, 50); 
extracting 204 one or more depictions associated with the VRU and the micro-mobility vehicle from the image (p. 51); 
inputting the depictions into one or more machine learning models 170, 172 (p. 51, figures 1-2); 
receiving as output 206, 208, from the one or more machine learning models, a first set of classifications representative of a first set of characteristics of the VRU 220, 226, and a second set of classifications representative of a second set of characteristics of the micro-mobility vehicle 230, 234 (p. 62-63, p. 69); 
generating a risk profile based on the first set and the second set of classifications (p. 71); and 
generating a prediction that the VRU will take a particular action based on the risk profile (p. 29, p. 66).
Regarding claim 2, Ayvaci discloses wherein the prediction comprises a confidence score  224, 232, corresponding to a likelihood that a particular risk is posed by the VRU (figure 2).
Regarding claim 3, as far as definite,  Ayvaci discloses wherein a second risk profile is determined by: classifying, based on a second set of probabilities, a type of the micro-mobility vehicle (p. 63, p. 98); and determining, based on the type of micro-mobility vehicle, one or more vehicle control parameters associated with the micro-mobility vehicle (p. 29).
Regarding claim 4, as far as definite, Ayvaci discloses wherein the vehicle control parameters include one or more of a range of movement, speed capabilities, braking capabilities, and acceleration capabilities (p. 29).
Regarding claim 5, Ayvaci discloses wherein the prediction that the VRU will take the particular action is predicted by a machine learned model based on the risk profile (p. 27, 29).
Regarding claim 6, as far as definite, Ayvaci discloses determining, based on a first risk profile and a second risk profile, a set of instructions for transmission to an autonomous, semi-autonomous vehicle, a vehicle with ADAS (advanced driver-assistance systems), or an intelligent infrastructure system (p. 29).
Regarding claim 7, as far as definite, Ayvaci discloses wherein determining a first risk profile comprises: determining, based on a first set of data, a characteristic associated with appearance of the VRU (p. 69-71, figures 2-3).
Regarding claim 8, as far as definite, Ayvaci discloses wherein determining a first risk profile comprises: determining, based on a first set of data, a movement associated with the VRU operating the micro-mobility vehicle (p. 69-71). 
Regarding claim 9, Ayvaci discloses wherein extracting the depiction of the VRU and the depiction of the micro-mobility vehicle from the image is based on one or more bounding polygon classifiers 310, 311 (figure 3, p. 68).
Regarding claim 10, Ayvaci discloses wherein the prediction is further based on contextual information including a time of a day, or location 222, wherein the contextual information is extracted from the image (figure 2).
Regarding claim 11, Ayvaci discloses wherein the output further comprises a first set of distributions representative of the first set of characteristics of the VRU and a second set of distributions representative of the second set of characteristics of the micro-mobility vehicle, and wherein generating the risk profile is further based on the first set and the second set of distributions (figure 2).
Regarding claim 12, Ayvaci discloses a non-transitory computer-readable medium comprising memory with instructions encoded thereon, the instructions causing one or more processors to perform operations when executed (p. 102), the instructions comprising instructions to:
receiving, in a video stream, an image 155 depicting the VRU (the woman) operating the micro- mobility vehicle (the stroller) (figures 1-2, paragraphs 31, 50); 
extracting 204 one or more depictions associated with the VRU and the micro-mobility vehicle from the image (p. 51); 
inputting the depictions into one or more machine learning models 170, 172 (p. 51, figures 1-2); 
receiving as output 206, 208, from the one or more machine learning models, a first set of classifications representative of a first set of characteristics of the VRU 220, 226, and a second set of classifications representative of a second set of characteristics of the micro-mobility vehicle 230, 234 (p. 62-63, p. 69); 
generating a risk profile based on the first set and the second set of classifications (p. 71); and 
generating a prediction that the VRU will take a particular action based on the risk profile (p. 29, p. 66).

Regarding claim 13, Ayvaci discloses wherein the prediction comprises a confidence score 224, 232, corresponding to a likelihood that a particular risk is posed by the VRU (figure 2). 
Regarding claim 14, as far as definite, Ayvaci discloses wherein a second risk profile is determined by: classifying, based on a second set of probabilities, a type of the micro-mobility vehicle (p. 63, p. 98); and determining, based on the type of micro-mobility vehicle, one or more vehicle control parameters associated with the micro-mobility vehicle (p. 29).
Regarding claim 15, as far as definite, Ayvaci discloses wherein the vehicle control parameters include one or more of a range of movement, speed capabilities, braking capabilities, and acceleration capabilities (p. 29).
Regarding claim 16, Ayvaci discloses wherein the prediction that the VRU will take the particular action is predicted by a machine learned model based on the risk profile (p. 27, p. 29).
Regarding claim 17, as far as definite, Ayvaci discloses wherein the instructions further comprise instructions to: determine, based on a first risk profile and a second risk profile, a set of instructions for transmission to an autonomous, semi-autonomous vehicle, a vehicle with ADAS (advanced driver-assistance systems), or an intelligent infrastructure system (p. 29).
Regarding claim 18, as far as definite, Ayvaci discloses wherein the instructions further comprise instructions to: determine, based on a first set of data, a characteristic associated with appearance of the VRU (p. 69-71, figures 2-3).
Regarding claim 19, as far as definite, Ayvaci discloses wherein the instructions further comprise instructions to: determine, based on a first set of data, a movement associated with the VRU operating the micro-mobility vehicle (p. 69-71).
Regarding claim 20, Ayvaci discloses a system comprising:
memory with instructions encoded thereon (p. 102); and 
one or more processors that, when executing the instructions, are caused to perform operations (p. 102) comprising: 
receiving, in a video stream, an image 155 depicting the VRU (the woman) operating the micro- mobility vehicle (the stroller) (figures 1-2, paragraphs 31, 50); 
extracting 204 one or more depictions associated with the VRU and the micro-mobility vehicle from the image (p. 51); 
inputting the depictions into one or more machine learning models 170, 172 (p. 51, figures 1-2); 
receiving as output 206, 208, from the one or more machine learning models, a first set of classifications representative of a first set of characteristics of the VRU 220, 226, and a second set of classifications representative of a second set of characteristics of the micro-mobility vehicle 230, 234 (p. 62-63, p. 69); 
generating a risk profile based on the first set and the second set of classifications (p. 71); and 
generating a prediction that the VRU will take a particular action based on the risk profile (p. 29, p. 66).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koivisto and Popov disclose objects detection systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                    Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
October 8, 2022